DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-22 are currently pending. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 and 17-22, and Species A, figs. 1-15 in the reply filed on 06/15/2022 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “34” has been used to designate both an aperture and mineral geotextile wicking material.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required (please note that that this is an exemplary list of issues, and the remainder of the claims should be reviewed for clarity and consistency of the claim limitations):
Claim 4, the limitation of “5 and 10 days” lacks antecedent basis. 
Claim 8, the limitation of “4 to 40 mm” lacks antecedent basis. 
Claim 10, the limitation of “sporulated state” lacks antecedent basis.
Claim 13, line 1, the limitation of “glass wool cubes” lacks antecedent basis. 
Claim 14, line 1, the limitation of “fiberglass insulating mineral wool material” lacks antecedent basis.
Claims 17-19, the limitation of “liquid concentrated microbial consortium” lacks antecedent basis.
Claim 20, line 4, the limitation of “larval proliferations” lacks antecedent basis. 
Appropriate correction is required.
Claim Objections
The claims are objected to because of the following informalities (please note that that this is an exemplary list of issues, and the remainder of the claims should be reviewed for clarity and consistency of the claim limitations): 
Claim 1, lines 13-15, “PGPR”, “PGPF”, and “SCB” should state the unabbreviated term on the first instance of the term as modeled in line 12.
Claim 1, line 11, “Mycorhizae” should read “Mycorrhizae”. Please note all other instances of the misspelled term throughout the claims.
Claim 3, line 2, “basis” should read “basis.”
Claim 10, line 3, “being on an inert, sporulated state” should read “being in an inert, sporulated state”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.
Claims 1, 2-14, and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2, recite a system and a method, and is unclear which limitations are directed to the system and which limitations are directed to the method. A system should be separated from a method. MPEP 2173.05(p) states "A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011)."
Claim 1 recites the limitation "a mineral-based geotextile wicking material" in line 7 and is indefinite. It is unclear whether this limitation is referring to “a hydrophilic mineral-based wicking geotextile material” in claim 1, lines 4-5, or to a different material. 
Claim 1 recites the limitation “a receiver container” in line 3 and is indefinite. It is unclear whether this limitation is referring to “container devices and green walling devices” in claim 1, line 1-2, or to a different container. 
Claim 3 recites the limitation “microbial inoculant is supplied to a plant on a repeat basis” in lines 1-2. It is unclear as to what is meant by “repeat basis”. The term “repeat basis” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 7, line 1 and claim 9, line 1 recites the limitation “interface material” and is indefinite. It is unclear whether this limitation is referring to “a hydrophilic mineral-based wicking geotextile material” in claim 1, lines 4-5, or to a different material. In addition, it is unclear what is considered a “thick” material as it is relative, and is not further discussed in the specification. 
Claim 9, lines 2 recites the limitation “wherein interface material is not of an organic nor granular nature, but either mineral based, spongious or fibrous nature” and is indefinite and unclear because mineral materials can be in a granular form and is not further explained in the specification, and assuming that the “interface material” is referring to the material of claim 1, claim 1 defines the material as “mineral-based” and is therefore unclear what is being required in this limitation.
Claim 10 recites the limitation “wherein microbial consortium is of a liquid nature” in lines 1-2. It is unclear as to what is meant by “of a liquid nature”. Is the microbial consortium suspended in liquid or is the microbial consortium similar to liquid?
Claim 12 recites the limitations "perfectly aerobic", “optimal equilibrium”, and “appropriate soil ecology” in lines 1-3, which renders the claim indefinite as "perfectly", “optimal”, and “appropriate” are subjective terms that require the exercise of subjective judgment without restriction and the specification supplies no standard for measuring the scope of the term. See MPEP 2173.05(b) IV. Additionally, claim 12 recites the limitation “the interface environment” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 13, line 2 and claim 14, line 2 recites the limitation “interface growing medium” and is indefinite. It is unclear whether this limitation is referring to “a hydrophilic mineral-based wicking geotextile material” in claim 1, lines 4-5, or to a different material. 
Claim 17, lines 2-3, it is unclear if the limitation "specific strains of lactic acid bacteria found in an active form as a stable, ready to use liquid concentrated microbial consortium" is required in the metes and bounds of the claim, since it omits the essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. In other words, it is unclear how and where such a liquid is included in the claimed invention. Additionally, the instant specification does not answer this issue. Please refer also to claims 18 and 19. 
Claim 20 recites the limitation “larval proliferation such as mosquitoes” in line 4. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 21 recites the limitation “the design of which can create a new, hybrid version of a «soil-on-a-shelf» and a «soil-in-a-bag» green walling modular system, called «soil-in-an-insert» type system” in lines 1-4. The limitation of “can create” contains indefinite language as it is unclear if the design creates a new, hybrid version of a «soil-on-a-shelf» and a «soil-in-a-bag» green walling modular system or if the design does not create a new, hybrid version of a «soil-on-a-shelf» and a «soil-in-a-bag» green walling modular system. Additionally, it is unclear if the “new, hybrid version of a «soil-on-a-shelf» and a «soil-in-a-bag» green walling modular system, called «soil-in-an-insert» type system” is intended to refer to the “system and method for off-ground plant cultivation, including container devices and green walling devices” recited previously in claim 1, the “plant growing system having a receiver container and an insert therefore” recited previously in claim 1, or an additional system.
 Claim 22 recites the limitations “the top one”, “the middle one”, and “the bottom one” in lines 1-5. There is insufficient antecedent basis for these limitations in the claim.
Claims 4-6, 8, 11, 14, 18, and 19 are rejected as depending from a rejected claim. 
In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Claim 6 recites the limitation “PGPR populations are found in vermicompost” in lines 1-2 and does not further limit the subject matter of Claim 1, which already recites “PGPR microorganisms found naturally in vermicompost”.  Applicant may cancel the claims, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 2 are rejected under 35 U.S.C. 101. As explained in MPEP § 2106, a claimed invention must fall within one of the four statutory categories of invention set forth in 35 U.S.C. 101, i.e., process, machine, manufacture, or composition of matter. The claims do not fall within one of the four categories of patent eligible subject matter because both a system and a method is recited in claims 1 and 2. See MPEP 2106 I.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, 11-12, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Valiquette (US 2015/0237807 A1) in view of Weiss (US 20170172082 A1), Ahmet et al. (TR 201702302 A2), and Baker (US 20170055473 A1).
Regarding claim 1, Valiquette teaches a system and method for off-ground plant cultivation, including container devices (multiple container devices 22, fig. 1), comprising the steps of providing a plant growing system (10) having a receiver container (22) and an insert (24) therefore, said insert having a wall (where ref. 34 locates on fig. 6) with wide apertures (34) defining a cavity (fig. 6 at least shows a cavity in the region where 34 locates) filled with a hydrophilic mineral-based wicking material (capillary uptake through hydrophilic clay beads, paragraph [0090]) to permit root growth therethrough, said insert being spaced from a bottom of said container (24 is spaced from a bottom of 22);
Placing a mineral-based wicking material into said insert, placing a soil on top of said mineral based wicking material, supplying water to said container (paragraph [0090]); 
Supplying a microbial inoculant (abstract, paragraphs [0042]-[0048] at least) containing at least one species from each of the following groups of microorganisms (paragraph [0056]): 
A) Arbuscular Mycorhizae (claim 1, abstract and paragraph [0056], at least)
B) Mycorhizae Associated Bacteria (MAB) (claim 1, paragraph [0044] at least)
C) PGPR microorganisms (claim 1, paragraph [0045] at least)
D) PGPF yeasts (claim 1, paragraph [0046] at least); and 
E) SCB (claim 1, paragraph [0047]).
However, Valiquette is silent regarding green walling devices, the hydrophilic mineral-based wicking material being a hydrophilic mineral-based wicking geotextile material, and the PGPR microorganisms found naturally in vermicompost.
Weiss teaches a system or method for off-ground plant cultivation including a hydrophilic mineral-based wicking geotextile material (108 including 400 can include an absorbent material that wicks water, paragraph [0045], materials from mineral sources, paragraph [0051], and geotextiles, paragraphs [0048]-[0049] at least). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the hydrophilic mineral-based wicking material of Valiquette be a hydrophilic mineral-based wicking geotextile material, in order to have a medium that is compacted for ease of use.
Ahmet et al. teach a system or method for a fertilizer including PGPR microorganisms found naturally in vermicompost (PGPR obtained from worms; see attached machine translation of Ahmet et al., paragraph 1 under “DISCLOSURE OF THE INVENTION” at least).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the PGPR microorganisms of Valiquette and Weiss be naturally found in vermicompost, in order to have a sustainable cultivation system.
Baker teaches a system or method of green walling including green walling devices (vertical hydroponic system, abstract at least).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the system of Valiquette as modified by Weiss, and Ahmet et al. include green walling devices as taught by Baker, in order to decrease the amount of space required when cultivating plants as taught by Baker (paragraph [0005]).
Regarding claim 3, Valiquette as modified by Weiss, Ahmet et al., and Baker teaches the method of claim 1, and further teaches wherein said microbial inoculant is supplied to a plant on a repeat basis (claim 3 of Valiquette).
Regarding claim 4, Valiquette as modified by Weiss, Ahmet et al., and Baker teaches the method of claim 1, and further teaches wherein said inoculant is supplied at intervals of between 5 and 10 days (claim 4 of Valiquette).  
Regarding claim 5, Valiquette as modified by Weiss, Ahmet et al., and Baker teaches the method of claim 1, and further teaches further including the step of watering plants in said insert to provide nutrients directly at the base of the plant (claim 6 of Valiquette).  
Regarding claim 6, Valiquette as modified by Weiss, Ahmet et al., and Baker teaches the method of claim 1, and further teaches wherein said PGPR populations (paragraph [0045] of Valiquette, refer to analysis of claim 1) are found in vermicompost (as relied on Ahmet et al.).  
Regarding claim 7, Valiquette as modified by Weiss, Ahmet et al., and Baker teaches the plant growing system of claim 1, and further teaches wherein interface material is made of a water absorbing, thick wicking geotextile material (108 including 400 of Weiss can include an absorbent material that wicks water, paragraph [0045], geotextiles, paragraphs [0048]-[0049] at least) with a loose mesh material that allows root growth therethrough (allows roots to pass through the medium, [0005] at least of Weiss).  
Regarding claim 8, Valiquette as modified by Weiss, Ahmet et al., and Baker teaches the plant growing system of claim 1, but is silent regarding wherein interface apertures are of a size between 4 and 40 mm.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the interface apertures of Valiquette as modified by Weiss and Ahmet et al. be a size between 4 and 40 mm, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art (in order to accommodate the size of plant roots as selected by the user). In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 9, Valiquette as modified by Weiss, Ahmet et al., and Baker teaches the plant growing system of claim 1, and further teaches wherein interface material (400 of Weiss) is not of an organic nor granular nature, but either mineral based, spongious or fibrous nature (400 of Weiss can be mineral-based, paragraph [0051] at least).
Regarding claim 11, Valiquette as modified by Weiss, Ahmet et al., and Baker teaches the plant growing system of claim 1, and further teaches wherein vermicompost is used (PGPR microorganisms are derived from worm waste/vermicompost as relied on Ahmet et al., paragraph 1 under “DISCLOSURE OF THE INVENTION” at least).  
Regarding claim 12, Valiquette as modified by Weiss, Ahmet et al., and Baker teaches the plant growing system of claim 1, and further teaches wherein a perfectly aerobic environment for soil microflora and inoculum is provided, in order to achieve optimal equilibrium between all soil microbial populations for appropriate soil ecology around nourishing roots differentiated in the interface environment (organisms including mycorrhizae require an aerobic environment and thus is implied that the environment is aerobic, [0059] at least of Valiquette).  
Regarding claim 17, the combination of Valiquette as modified by Weiss, Ahmet et al., and Baker teaches the plant culture system and method of claim 1, and further teaches wherein PGPR populations (paragraph [0045] of Valiquette) found in vermicompost (as relied on Ahmet et al.) are stabilized by the actions of specific strains of lactic acid bacteria (specific strands of lactic bacteria creates a favorable environment for PGPR populations, paragraph [0078] of Valiquette at least) found in an active form as a stable, ready to use liquid concentrated microbial consortium (of Valiquette, paragraphs [0042]-[0048] at least). 
Regarding claim 18, the combination of Valiquette as modified by Weiss, Ahmet et al., and Baker teaches the plant culture system and method of claim 1, and further teaches wherein PGPR populations (paragraph [0045] of Valiquette) found in vermicompost (as relied on Ahmet et al.) are stabilized by the combined actions of specific strains of Page 4 of 7Application No. 16/794,064 Amendments Dated June 15, 2022Reply to Office Action of May 16, 2022beneficial yeasts and lactic acid bacteria living together (paragraph [0056] at least of Valiquette) in an active form as a stable, ready to use liquid concentrated microbial consortium (of Valiquette, paragraphs [0042]-[0048] at least).  
Regarding claim 19, Valiquette as modified by Weiss, Ahmet et al., and Baker teaches the plant culture system and method of claim 1, and further teaches wherein volatile organic compounds originating from the putrefaction of complex organic molecules found in biological fertilizers are terminally metabolized by purple non-sulfur bacteria (purple bacteria metabolizing volatile organic compounds, paragraph [0079] at least of Valiquette) found in an active form as a stable, ready to use liquid concentrated microbial consortium (of Valiquette, paragraphs [0042]-[0048] at least).  
Regarding claim 20, Valiquette as modified by Weiss, Ahmet et al., and Baker teaches the plant culture system and method of claim 1, and further teaches wherein the provided microbial consortium (of Valiquette, paragraphs [0042]-[0048] at least) is expressly designed to avoid uncontrolled putrefaction of organic material (bacterial species prevent putrefaction of organic fertilizers, paragraph [0079] of Valiquette), promote optimal crop yields (improve plant yields, paragraph [0059] of Valiquette) and elicit natural plant defense mechanisms against plant pathogens and prevent insect larval proliferation such as mosquitoes in water reserve (defense against pathogenic organisms, paragraph [0081] of Valiquette).  
Regarding claim 21, Valiquette as modified by Weiss, Ahmet et al., and Baker teaches the plant culture system and method of claim 1, and further teaches the design of which can create a new, hybrid version of a «soil-on-a-shelf» and a «soil-in-a-bag» green walling modular system, called «soil-in-an-insert» type system (10 is a “soil-in-an-insert” type system with soil 36 placed within insert 24, fig. 3 at least of Valiquette).  
Regarding claim 22, Valiquette as modified by Weiss, Ahmet et al., and Baker teaches the plant culture system and method of claim 1, and further teaches wherein three distinct rhizosphere zones are provided (rhizosphere, paragraph [0006] of Valiquette; three zones including a tap root system (also referred to as a mychorizosphere, paragraphs [0008]-[0009] at least), a water reservoir, and a buffer zone, paragraph [0029] of Valiquette at least), the top one being occupied by filamentous fungi, arbuscular mycorhizae and sessile bacteria fixed on root hairs (mychorrizosphere, paragraph [0009] at least of Valiquette), the middle one being occupied by preemptive colonizers found in a sessile form on inert fiberglass interface geotextile material (preemptive colonizers in  sessile form (permanent establishment), paragraph [0054] at least of Valiquette; the buffer zone of air and moist non-soil medium (34) allows the creation of the rhizosphere zones, paragraph [0204], and is implied that the preemptive colonizers are found on the 34), and the bottom one being occupied by motile bacterial species living freely in the water reservoir (bacterial inoculum, paragraph [0095] of Valiquette).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Valiquette in view of Baker, Weiss, and Ahmet et al.
Regarding claim 2, Valiquette teaches a system and method of green walling comprising the steps of providing a plant growing system (10) having a receiver container (22), and providing an insert (24) therefore, said insert having a wall (where ref. 34 locates on fig. 6) with wide apertures (34) defining a cavity (fig. 6 at least shows a cavity in the region where 34 locates) filled with a hydrophilic mineral-based wicking material (capillary uptake through hydrophilic clay beads, paragraph [0090]) to permit root growth therethrough, said insert being spaced from a bottom of said container (24 is spaced from a bottom of 22);
Placing a mineral-based wicking material into said insert, placing a soil on top of said mineral based wicking material, supplying water to said container (paragraph [0090]); 
Supplying a microbial inoculant (abstract, paragraphs [0042]-[0048] at least) containing at least one species from each of the following groups of microorganisms (paragraph [0056]): 
A) Arbuscular Mycorhizae (claim 1, abstract and paragraph [0056], at least)
B) Mycorhizae Associated Bacteria (MAB) (claim 1, paragraph [0044] at least)
C) PGPR microorganisms (claim 1, paragraph [0045] at least)
D) PGPF yeasts (claim 1, paragraph [0046] at least); and 
E) SCB (claim 1, paragraph [0047]).
However, Valiquette is silent regarding the receiver container placed at a 45 degree angle relative to a vertical supporting wall, the hydrophilic mineral-based wicking material being a hydrophilic mineral-based wicking geotextile material, and the PGPR microorganisms found naturally in vermicompost.
Baker teaches a system or method of green walling including a receiver container placed at a 45 degree angle relative to a vertical supporting wall (an angled position between 30 and 45 degrees, paragraph [0007], fig. 2b at least shows a container 202 at an angle relative to a vertical supporting wall, 208).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the receiver container of Valiquette placed at a 45 degree angle relative to a vertical supporting wall as taught by Baker, in order to decrease the amount of space required when cultivating plants as taught by Baker (paragraph [0005]).
Weiss teaches a system or method for off-ground plant cultivation including a hydrophilic mineral-based wicking geotextile material (108 including 400 can include an absorbent material that wicks water, paragraph [0045], materials from mineral sources, paragraph [0051], and geotextiles, paragraphs [0048]-[0049] at least). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the hydrophilic mineral-based wicking material of Valiquette as modified by Baker be a hydrophilic mineral-based wicking geotextile material, in order to have a medium that is compacted for ease of use.
Ahmet et al. teach a system or method for a fertilizer including PGPR microorganisms found naturally in vermicompost (PGPR obtained from worms; see attached machine translation of Ahmet et al., paragraph 1 under “DISCLOSURE OF THE INVENTION” at least).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the PGPR microorganisms of Valiquette as modified by Baker and Weiss be naturally found in vermicompost, in order to have a sustainable cultivation system.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Valiquette in view of Weiss, Ahmet et al., and Baker as applied to claim 1 above, and further in view of Someus (US 20060243011 A1).
Regarding claim 10, Valiquette as modified by Weiss, Ahmet et al., and Baker teaches the plant growing system of claim 1, but is silent regarding wherein microbial consortium is of a liquid nature, and comprising concentrated, stable living and immediately bioactive microorganisms instead of being on an inert, sporulated state.  
	Someus teaches a microbial inoculant including a microbial consortium is of a liquid nature (paragraph [0005] at least).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the microbial consortium of Valiquette as modified by Weiss, Ahmet et al., and Baker be of a liquid nature as taught by Someus, in order to accommodate spatial restrictions within the growing system.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Valiquette in view of Weiss, Ahmet et al., and Baker as applied to claim 1 above, and further in view of Meunier (FI 82171 B).
Regarding claim 13, Valiquette as modified by Weiss, Ahmet et al., and Baker teaches the plant growing system of claim 1, but is silent regarding wherein glass wool cubes are used as a non-soil root forming interface growing medium.  
Meunier teaches a substrate for soil-free cultivation including glass wool cubes are used as a non-soil root forming interface growing medium (page 4, last paragraph at least).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the non-soil root forming interface growing medium of Valiquette as modified by Weiss, Ahmet et al., and Baker include glass wool, in order to have a growth medium that has the advantageous property of fine fibers as taught by Meunier (page 5, paragraph 1 at least).
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the glass wool of Valiquette as modified by Weiss, Ahmet et al., Baker, and Meunier be in a block, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art (having a block form of the glass wool is dependent on the desired shape as determined by the user). In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 14, Valiquette as modified by Weiss, Ahmet et al., and Baker teaches the plant growing system of claim 1, but is silent regarding fiberglass insulating mineral wool material is used as a non-soil root forming interface growing medium.  
Meunier teaches a substrate for soil-free cultivation including fiberglass insulating mineral wool material is used as a non-soil root forming interface growing medium (page 4, last paragraph at least).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the non-soil root forming interface growing medium of Valiquette as modified by Weiss, Ahmet et al., and Baker include fiberglass insulating mineral wool material, in order to have a growth medium that has the advantageous property of fine fibers as taught by Meunier (page 5, paragraph 1 at least).
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references have many of the elements in the applicant’s disclosure and claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hae Rie Jessica Byun whose telephone number is (571) 272-3212. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.J.B./Examiner, Art Unit 3643                                                                                                                                                                                                        

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643